Title: [Monday April 1st.]
From: Adams, John
To: 


      Monday April 1st. A Measure of Great Importance was adopted—a Treasury Office with an Auditor and a sufficient Number of Clerks. On the 17th. of February 1776 Congress had Resolved that a standing Committee of five be appointed for superintending the Treasury. Their duties pointed out and Mr. Duane, Mr. Nelson, Mr. Gerry, Mr. Smith and Mr. Willing were chosen on the Committee.
      On this day April 1. 1776. The Treasury was much improved in its System. No order of the day.
     